Citation Nr: 1517974	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  12-14 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected facet arthrosis with degenerative disk disease and disk bulges at L2-L3, L4-L5.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for a lumbosacral spine disability and established a 10 percent disability rating.  The Veteran appealed this rating.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

It is noted that evidence, including a VA examination report of January 2014 and a March 2014 addendum, were added to the record since the statement of the case issued in February 2012.  In March 2015, the Veteran indicated that he waived the right to have his case remanded for the Agency of Original Jurisdiction to review the additional evidence that was submitted, that the Board could consider the newly submitted evidence in the first instance, and the Board should proceed with adjudication.  


FINDINGS OF FACT

For the entire period on appeal, the Veteran's lumbar spine has been manifested by pain, decrease in range of motion, and functional impairment which more nearly approximates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; at no point during the appeal period has forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of entire thoracolumbar spine been shown.




CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 20 percent, but not higher, for a lumbar spine disability have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In October 2010 the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claims of service connection.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  Post-service VA treatment records and private records from Northtowns Chiropractic and Pain Management have been secured.  

The Veteran has been medically evaluated multiple times in conjunction with his claims for increased ratings.  The VA examination reports from August 2011 and January 2014 reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disabilities under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran testified before the undersigned Veterans Law Judge in March 2013.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.


Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2014).

In an appeal of an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In accordance with Fenderson the Board will determine whether staged ratings are warranted. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2014).

Pursuant to 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);
Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242 (degenerative arthritis of the spine) (2014).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes: 

60 percent: Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;

40 percent: Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;

20 percent: Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months;

10 percent: Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V (2014).

In the instant case, in September 2010, the Veteran reported chronic lower back pain at the VA medical center (VAMC), and filed a claim for his back disability.  

In October 2010, the Veteran was seen at the VAMC.  His range of motion was within normal limits with back pain occurring with flexion more than extension.  Soft tissue palpitation revealed hypertonicity and tenderness along the right more than left lumbar and thoracic spine.  Spinal motion palpation revealed thoracic and lumbar somatic dysfunction.  The Veteran received some chiropractic treatment in November 2010 at the VAMC.

In January 2011, the Veteran reported that his pain was getting progressively worse and he was having difficulty with his bowel and bladder as a result of  his pain.  He reported that his pain radiated down his legs and that it was sharp, and rated it 6/10.  He also reported that the pain was aggravated by sitting, standing, bending, lifting, pushing, and pulling, and that nothing made it better.  He had been seeing a chiropractor, but had no improvement.  

A February 2011 MRI showed moderate compression of thecal sac at L3-L4 because of bulging disc; bulging disc, superimposed right paracentral disc herniation at L4-L5 causing moderate degree of compression of thecal sac; facet arthrosis, foraminal narrowing at L3-L4, L4-L5, L4-L5; and mild facet arthrosis at L5-S1 with no significant foraminal narrowing. 

In August 2011, the Veteran was afforded a VA examination.  He reported no significant flare ups because his back was continually bad.  Regarding range of motion, flexion to 80 degrees with pain starting at 70 degrees, extension was to 20 degrees with pain starting at 10 degrees, left and right side bend was to 20 degrees with pain starting at 15 degrees and left and right rotation was to 30 degrees with pain starting at 20 degrees.  The examiner noted that the Veteran was unable to perform repetitive used testing because the Veteran displayed pain and grimacing, and the examiner was considering the Veteran's safety.  The examiner noted functional loss including less movement, painful movement, and interference with sitting and standing.  The examiner noted muscle pain, but no spasming and no abnormal gait.  His muscle strength testing of the lower extremities was normal and there was no muscle atrophy.  Sensory examination and his straight leg raise tests were normal.  The examiner noted the Veteran had invertebral disc syndrome and the Veteran reported that he was told by a doctor to have bedrest in total less than one week over the past 12 months.  The Veteran did not use any assistive devices.  The examiner did note some problems with diarrhea and urinary incontinence secondary to prostate cancer.  

In February, August, and November 2013 the Veteran continued to complain of chronic back pain at the VAMC.

In March 2013, the Veteran testified that he was on limited duty at work because of his back and that he would miss a day or two of work each month.  He stated that then he would go home and go to bed and could not do anything else.  He also stated it hurt to bend.  

In March 2013, the Veteran submitted an evaluation from his chiropractor, S.T.H. completed in February 2013, who noted that the Veteran had been physically examined and range of motion measurements were taken.  Flexion was to 40 degrees with pain, extension to 10 degrees with pain and left and right lateral flexion to 15 degrees with pain.  Complete range of motion was not taken as rotation measurements were not taken.  The examiner noted the Veteran complained of constant sharp lower back pain and the Kemp's test was positive for sharp pain at the L4/L5/S1.  The Veteran also complained of frequent loss of bowel and bladder function.  He also complained of leg pain and burning of the bottom of his feet.  The chiropractor also stated that she believed the bowel and bladder dysfunction was a result of service, but did not provide a rationale.  

In January 2014, the Veteran was afforded a new examination to assess the current severity of his lumbar spine disability.  The Veteran reported that his low back disorder was always bad, always severe, and always flared.  For range of motion, forward flexion was to 70 degrees but pain began at 60 degrees, extension was to 20 degrees with pain beginning at 10 degrees, right and left lateral flexion was to 20 degrees with pain beginning at 10 degrees, and left and right lateral rotation was to 30 degrees or greater with pain beginning at 20 degrees.  The Veteran was unable to perform repetitive use testing due to pain and safety according to the examiner.  The examiner also noted the Veteran had functional loss including less movement than normal and pain on movement.   He had pain to palpation for the lumbar sacral area bilaterally.  He did not have any muscle spasm or abnormal gait or spinal contour.  The Veteran had no ankylosis.  The examiner noted bilateral radiculopathy but found that the Veteran did not have any other neurological abnormalities or findings related to the back such as bowel or bladder problems.  The examiner noted that while the Veteran had intervertebral disc syndrome, he did not have any incapacitating episodes over the past 12 months.  The examiner also was asked to address flare-ups and exhibition of pain in accordance with Mitchell v. Shinseki.  The examiner stated that it was his opinion that the Veteran's low back joint pain could significantly limit his function ability over a period time.  However there was not enough information after review of the medical records to express the degree of additional range of motion loss due to pain or use during flare-ups, and to do so would be mere speculation.

The examiner also opined that the Veteran's claimed bladder condition was less likely than not due to or a result of the Veteran's service-connected back because he had a radical retropubic prostatectomy for prostate cancer, and has had the dysfunction ever since.  The examiner also opined that Veteran's bowel problems were less likely than not related to the Veteran's back, as bowel problems related to a spine condition are a complication of a spine condition, cauda equina, and there is no indication the Veteran has this condition.  

First, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, all the VA examination reports noted that the Veteran had no incapacitating episodes in the last twelve months, and the treatment records do not contradict that finding.  While the Veteran reported bedrest totaling one week, that still would only be equivalent to a 10 percent rating.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations.

Turning to the orthopedic manifestations, the Board finds that the criteria for a 20 percent evaluation were met at the February 2013 private examination, as flexion was to 40 degrees.  However, flexion measurements prior to and after that examination were to 80 degrees at the August 2011 examination and to 70 degrees at the January 2014 examination.  Therefore, while the Veteran had one reading of 40 degrees, this is not necessarily consistent with the other range of motion testing and can be viewed as an isolated finding.  

Consideration, however, has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and whether DeLuca criteria were present.  Although range of motion on examination in 2011 and 2014 does not indicate that a rating in excess of 10 percent is warranted, when the additional impairment of function because of continuous flare ups and less movement than normal and painful motion leading to difficulty sitting, standing, and bending is taken into consideration, a higher disability rating of 20 percent is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 36 (2011).  The Veteran's January 2014 examination revealed that although he could forward flex to 70 degrees, pain started at 60 degrees.  Moreover, the Veteran suffers from chronic pain, including pain on use, which both VA examiners stated made it impossible to complete repetitive use testing without causing possible pain and injury to the Veteran.  In essence, the painful motion starting at 60 degrees of forward flexion and the additional functional impairment, including difficulty sitting, standing, and bending, making repetitive testing not feasible more nearly approximates forward flexion of the thoracolumbar spine to greater than 30 degrees, but not greater than 60 degrees.  Furthermore, the January 2014 examiner noted that while they could not specify the degree of additional range of motion loss due to pain on use or during flares, that the Veteran's low back pain could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  The Board has considered the Veteran's range of motion loss and functional loss from a combination of the Veteran's flare ups and pain on movement and finds that the Veteran is entitled to an increased rating of 20 percent, pursuant to Deluca, but not higher since there is no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  It is noted that the 2014 examiner found that there was not enough information for the examiner to express the degree of additional range of motion loss due to pain on use or during flare-ups as such would be mere speculation.  This does not render the examination report deficient as the examiner noted the Veteran's report that his back was always flared and provided range of motion measurements and explained why repetitive use testing could not be completed.  In resolving doubt in the Veteran's favor, the Board has considered the statements of the Veteran that he has trouble sitting, standing, and lifting, and finds them competent, credible and probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   

As to the neurological manifestations, first, the Veteran's radiculopathy of the lower extremities is already accounted for in separate ratings, which are not currently on appeal.  As to the Veteran's contentions that his bowel and bladder problems are symptoms of his low back disability, the January 2014 examiner specifically opined that they were less likely as not related, as the Veteran's bladder problems were associated with his prostate surgery, and the Veteran did not have the type of back disability which would cause bowel dysfunctions.  The 2013 private examiner's opinion offered no rationale and therefore is not probative.  While the Veteran also complained of headaches at his January 2014 examination, and that they were sometimes present with his back pain, the examiner also noted they were less likely related to his back, as he had the headaches since the 1980's and did not demonstrate a history of having them along with his back pain that demonstrated a relationship.  Service connection for these conditions was denied in separate rating decision, and the Veteran has not appealed the decision. 

For the foregoing reasons, including the additional impairment of function because of continuous flare ups which result in less movement than normal and painful motion leading to difficulty sitting, standing, and bending, which more nearly approximates forward flexion of the thoracolumbar spine to greater than 30 degrees, but not greater than 60 degrees, an initial 20 disability rating but no higher, is warranted for the entire appeal period.  See Fenderson, supra.  

Extraschedular Consideration of Lumbar Spine Disability

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating and finds that it is not warranted.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's service-connected lumbar spine disability is contemplated and reasonably described by the rating criteria under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a.  In this regard, the Veteran's lumbar spine symptoms were manifested by pain, decrease in range of motion, and functional impairment equivalent to forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 5237, as well as the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

In sum, the Board finds that a comparison of the Veteran's back disability with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran was also granted service connection for depression and radiculopathy of the bilateral lower extremities.  The Veteran has at no point during the current appeal indicated that his service-connected disabilities result in a further disability when looked at in combination together, nor do the medical and treatment records reflect that such would be the case.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

It is also noted that the Veteran has been awarded a total disability rating based on individual unemployability by way of a September 2014 rating decision.  The Veteran has not at this time disagreed with the assigned effective date, or any other aspect of the TDU decision. The decision assigned an effective date and informed the Veteran that an earlier effective date was possible if he provided additional information to the RO. In the absence of a notice of disagreement on this matter, it is not before the Board. 


ORDER

Entitlement to an initial rating of 20 percent, but no higher, for a lumbar spine disability is granted.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


